EXHIBIT 10.3

Cooper-Standard Holdings Inc.

DIRECTOR NOMINATION AGREEMENT

This Director Nomination Agreement (this “Agreement”) is made as of May 27, 2010
(the “Effective Time”), among Cooper-Standard Holdings Inc., a Delaware
corporation (the “Company”) and Silver Point Capital, L.P., a Delaware limited
partnership, on behalf of its affiliates and related funds (the “Stockholder”).
Unless otherwise specified herein, all of the capitalized terms used herein are
defined in Section 6 hereof.

WHEREAS, the Company has entered into a Commitment Agreement, dated as of
March 19, 2010 (the “Commitment Agreement”), with the Stockholder and the
parties identified on Schedule I thereto whereby the Stockholder has agreed to
participate in the Rights Offering on the terms and conditions set forth
therein; and

WHEREAS, the Company has agreed to permit the Stockholder, for so long as the
Stockholder together with its Affiliates Beneficially Own at least 7.5% of the
Outstanding Equity, to designate one person for nomination for election to the
board of directors of the Company (the “Board”) on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1. Term. This agreement shall commence at the Effective Time and
continue until the earlier of (i) termination of this Agreement at the election
of the Stockholder by written notice to the Company and (ii) immediately prior
to the annual meeting of stockholders of the Company held during the calendar
year 2013 (the date of such meeting, the “Expiration Date”).

Section 2. Board of Directors.

(a) Nominees.

(i) Subject to the terms and conditions of this Agreement, from and after the
Effective Time and until the earlier to occur of the Expiration Date or the
Termination Event, for so long as the Stockholder together with its Affiliates
Beneficially Own 7.5% or greater of the Outstanding Equity, the Stockholder
shall have the right to designate one person to be nominated for election to the
Board (a “Nominee”) by giving written notice in advance of the applicable
meeting of stockholders or equityholders, as set forth in Section 2(a)(ii) and
Section 3. A Nominee designated pursuant to this Section 2(a)(i) need not be an
Independent Director; provided that if a Nominee would not qualify as an
Independent Director, the Stockholder may only designate such person as a
Nominee with the prior consent of Barclays Capital, Inc. (“Barclays”). Barclays
may irrevocably waive its rights pursuant to the preceding sentence at any time
upon written notice to the Stockholder. Additionally, the Stockholder may
irrevocably waive its rights to designate a Nominee who would not qualify as an
Independent Director at any time upon written notice to Barclays and the
Company, in which event Barclays will be



--------------------------------------------------------------------------------

deemed to have automatically irrevocably waived its rights pursuant to the
second sentence of this Section 2(a)(i). If Barclays consents to the designation
by the Stockholder of a Specified Nominee who would not qualify as an
Independent Director and withholds such consent in connection with a subsequent
nomination by the Stockholder of such Specified Nominee, Barclays shall pay such
Specified Nominee $100,000. Barclays agrees to act reasonably in the exercise of
the foregoing consent right; provided that the burden of demonstrating any lack
of reasonableness shall be borne by the Stockholder. As of the Effective Time,
Orlando A. Bustos shall be the Nominee of the Stockholder designated pursuant to
this Section 2(a)(i), and a written notice in connection with such nomination
shall not be required.

(ii) Notice. The Stockholder shall provide the Company with notice of
designation of any Nominee pursuant to Section 2(a)(i) within 30 days after
receiving a notice from the Company (such notice to be given by the Company no
more than 120 days and no less than 90 days prior to the applicable annual
meeting), informing the Stockholder of the date of the applicable annual
meeting, and such notice shall not be subject to compliance with the advance
notice requirements set forth in the By-Laws.

(b) With respect to the board of directors, board of managers or similar
governing body of any subsidiary of the Company on which substantially all of
the Directors (other than the Nominee) serve as a director, manager or other
similar position, at the request of the Stockholder, the Company shall use
commercially reasonable efforts to cause the election or appointment, as the
case may be, of the Nominee as a director, manager or otherwise, as applicable,
of each such subsidiary.

(c) The Nominee designated hereunder by the Stockholder shall be nominated for
election to serve as a Director. The Company shall use its reasonable best
efforts to ensure that the Nominee is elected as a Director at every meeting of
the stockholders of the Company called with respect to the election of members
of the Board.

(d) Notwithstanding anything to the contrary contained herein, if the
Stockholder together with its Affiliates cease to Beneficially Own at least 7.5%
of the Outstanding Equity, whether as a result of dilution, Transfer or
otherwise, then the rights of the Stockholder under this Section 2 shall
terminate automatically (the “Termination Event”). Within three Business Days
after the occurrence of the Termination Event (i) that results from a Transfer
of Common Stock by the Stockholder, the Stockholder shall notify the Company of
such event and (ii) that results from any other event or occurrence, the Company
shall notify the Stockholder of such event (in each case, a “Termination
Notice”). The Stockholder shall cause the Nominee to execute and deliver a
resignation notice prior to becoming a Director which shall be effective
automatically upon delivery of a Termination Notice, but only if such
Termination Notice was properly delivered. If a Termination Notice was
improperly delivered by either the Stockholder or the Company, the party with
knowledge that such Termination Notice was improperly delivered shall notify the
other party (a “Reinstatement Notice”). Upon receipt by the other party of the
Reinstatement Notice, such Director shall be promptly reinstated as a Director
of the Company and shall be entitled to all notices of meetings of the Board and
its committees, among other things, issued during such interim period. The
Company will provide such reinstated Director with such information as he or she
may reasonably request with regard to any business conducted by the Board during
such period.

 



--------------------------------------------------------------------------------

(e) If a vacancy occurs because of the death, disability, disqualification,
resignation or removal of a Nominee, the Stockholder shall be entitled to
designate such person’s successor in accordance with Section 3(c).

(f) If a Nominee is not nominated or elected to the Board because of such
Nominee’s death, disability, disqualification, withdrawal as a nominee or is for
any other reason unavailable or unable to serve on the Board, the Stockholder
shall be entitled to promptly designate another Nominee in accordance with the
applicable provisions of Section 2 and the director position for which such
Nominee was nominated shall not be filled pending such designation.

(g) The Company shall pay the reasonable out-of-pocket expenses incurred by the
Nominee in connection with his services provided to or on behalf of the Company
and/or its subsidiaries, including attending meetings. A Nominee shall be
entitled to compensation paid to other non-employee Directors.

(h) If a Director nominated by Oak Hill Advisors L.P. or any of its Affiliates
is designated as a member of the initial compensation (or equivalent) committee,
the Company shall take all necessary steps to cause either (i) the Nominee or
(ii) a nominee designated by Barclays or any of its Affiliates to be designated
as a member of such committee. Any material decisions or actions of the Board’s
compensation (or equivalent) committee shall require the approval of the entire
Board.

(i) Notwithstanding anything herein to the contrary, the Stockholder may elect
at any time in its sole discretion to designate a Board observer (the “Board
Observer”) in addition to any Nominee that the Stockholder may be entitled to
designate hereunder to attend all meetings of the Board or any committees
thereof, in a non-voting capacity by the giving of written notice to the Company
of such election (“Observation Election”), provided, however, that a Board
Observer designated by the Stockholder shall not attend any meetings of any
committees of the Board when a Nominee of the Stockholder attends such meetings.
In connection therewith, the Company shall simultaneously give the Board
Observer copies of all notices, consents, minutes and other materials, financial
or otherwise, which the Company provides to the Board, provided that (i) if the
Board Observer does not, upon the request of the Company, before attending any
meetings of the Board, execute and deliver to the Company a confidentiality
agreement reasonably acceptable to the Company, the Board Observer may be
excluded from access to any material or meeting or portion thereof if the Board
determines in good faith that such exclusion is reasonably necessary to protect
highly confidential proprietary information of the Company or confidential
proprietary information of third parties that the Company is required to hold in
confidence, or for other similar reasons; (ii) such representative may be
excluded from access to any material or meeting or portion thereof if the Board
determines in good faith that such exclusion is reasonably necessary to preserve
the attorney-client privilege; and (iii) no failure of the Company to provide
any materials hereunder shall prohibit the Board from taking any action proposed
to be taken at any meeting of the Board or by written consent.

 

-3-



--------------------------------------------------------------------------------

(j) For the avoidance of doubt, the provisions of this Agreement shall not limit
any rights the Stockholder may have as a stockholder of the Company pursuant to
Delaware law, the Certificate of Incorporation or the By-Laws.

Section 3. Company Obligations.

(a) The Company shall assure that: (i) the Nominee is included in the Board’s
slate of nominees to the stockholders for each election of Directors; and
(ii) the Nominee is included in the proxy statement prepared by management of
the Company in connection with soliciting proxies for every meeting of the
stockholders of the Company called with respect to the election of members of
the Board and at every adjournment or postponement thereof, and on every action
or approval by written consent of the stockholders of the Company or the Board
with respect to the election of members of the Board. For the avoidance of
doubt, the Stockholder shall not be entitled to nominate Directors pursuant to
this Agreement for election at the annual meeting of stockholders of the Company
held during the calendar year 2013.

(b) Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be nominated for election to the Board or recommend to the
stockholders the election of any Nominee: (i) who fails to submit to the Company
on a timely basis such questionnaires as the Company may reasonably require of
its directors generally and such other information as the Company may reasonably
request in connection with the preparation of its filings under the Securities
Laws; or (ii) if the Board or the nominating committee (if any) determines in
good faith, after consultation with outside legal counsel, that such action
would constitute a breach of its fiduciary duties or applicable law or violate
the Company’s Certificate of Incorporation; provided, however, that upon the
occurrence of either (i) or (ii) above, the Company shall promptly notify the
Stockholder of the occurrence of such event and permit the Stockholder to
provide an alternate Nominee sufficiently in advance of any Board action, the
meetings of the stockholders called or written action of stockholders with
respect to such election of nominees and the Company shall use commercially
reasonable efforts to perform its obligations under Section 3(a) with respect to
such alternate Nominee (provided that if the Company provides at least 45 days
advance notice of the occurrence of any such event such alternative nominee must
be designated by the Stockholder not less than 30 days in advance of any Board
action, notice of meeting of the stockholders or written action of stockholders
with respect to such election of nominees), and in no event shall the Company be
obligated to postpone, reschedule or delay any scheduled meeting of the
stockholders with respect to such election of Nominees.

(c) At any time a vacancy occurs because of the death, disability,
disqualification, resignation or removal of a Nominee, then the Board, or any
committee thereof, shall not fill such vacancy until the earliest to occur of:
(i) the Stockholder’s designation of a successor Nominee (which successor
Nominee shall be designated in accordance with Section 2(a)) and the Board’s
appointment of such successor Nominee to fill the vacancy; (ii) the
Stockholder’s failure to designate a successor Nominee within 20 Business Days
after receiving notification of the vacancy from the Company; or (iii) the
Stockholder’s specifically waiving in writing its rights under this
Section 3(c).

 

-4-



--------------------------------------------------------------------------------

(d) The Company shall purchase directors’ and officers’ liability insurance in
an amount as determined by the Board; provided that upon the Termination Event
the Company shall take all actions reasonably necessary to extend such
directors’ and officers’ liability insurance coverage for a period of not less
than six years from the Termination Event in respect of any act or omission
occurring at or prior to such event.

(e) For so long as any Director nominated to the Board pursuant to the terms of
this Agreement serves as a Director of the Company, the Company shall not amend,
alter or repeal any right to indemnification or exculpation covering or
benefiting any Director nominated pursuant to this Agreement, including but not
limited to Article IX of the Certificate of Incorporation and Article VIII of
the By-Laws (whether such right is contained in the Certificate of
Incorporation, By-Laws or another document). Furthermore, after any Director
nominated to the Board pursuant to the terms of this Agreement serves as a
Director, no amendment, alteration or repeal of any right to indemnification or
exculpation covering or benefiting any Director nominated pursuant to this
Agreement will serve to reduce the indemnification or exculpation obligations of
the Company with respect to any such former Director.

(f) From and after the Effective Time and until the earlier to occur of the
Expiration Date or the Termination Event: (i) other than the Company’s Chief
Executive Officer (the “CEO”) and the Directors nominated pursuant to this
Agreement and the Other Nomination Agreements, as applicable, all Directors
nominated or appointed, as the case may be, by the Company for election to the
Board shall be Independent Directors and shall be designated by a committee of
Independent Directors in consultation with the CEO and (ii) the Board shall
consist of seven Directors.

Section 4. Termination. Upon the earlier to occur of the Expiration Date or the
Termination Event, this Agreement shall be automatically terminated and of no
further force and effect, and no party hereto shall have any surviving
obligations, rights, or duties hereunder after such termination, provided that
the Company shall be obligated to comply with Section 2(g), Section 3(d) and
Section 3(e).

Section 5. Other Nomination Rights. The Company hereby represents to the
Stockholder that it has not granted any nomination rights other than those
provided for in this Agreement and the Other Nomination Agreements. The Company
hereby agrees with the Stockholder that, until the earlier to occur of the
Expiration Date or the Termination Event, it shall not grant any nomination
rights other than those provided for in this Agreement and the Other Nomination
Agreements.

Section 6. Definitions.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

“Agreement” has the meaning set forth in the preamble.

“Barclays” has the meaning set forth in Section 2(a)(i).

 

-5-



--------------------------------------------------------------------------------

“Beneficially Own” has the meaning ascribed to it in Rule 13d-3 and 13d-5 (or
successor rules then in effect) promulgated under Exchange Act.

“Board” has the meaning set forth in recitals.

“Board Observer” has the meaning set forth in Section 2(h).

“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which commercial banks in New York, New York are authorized or
required by applicable law to close.

“By-Laws” means the Company’s By-Laws, as in effect on the date hereof, as the
same may be amended from time to time.

“CEO” has the meaning set forth in Section 3(f).

“Certificate of Incorporation” means the Company’s Second Amended and Restated
Certificate of Incorporation, as in effect on the date hereof, as the same may
be amended from time to time.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” has the meaning set forth in the preamble.

“Director” has the meaning set forth in the By-Laws.

“Effective Time” has the meaning set forth in the preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expiration Date” has the meaning set forth in Section 1.

“Independent Director” means a Director that is an “independent director” as
such term is defined from time to time in the NYSE’s listing standards (or the
principal national securities exchange on which Common Stock is then traded) and
is not an “affiliate” or an “associate” (as such terms are defined in Rule 12b-2
of the Exchange Act) or any member of the “immediate family” (as such term is
defined in Rule 16a-1 of the Exchange Act) of a director or executive officer of
the Company or the Stockholder and shall not have (or have had during the past
three years) any employment arrangement or other material commercial arrangement
with any such person. For the avoidance of doubt, ownership of a 5% or less
limited partnership interest in any fund managed by the Stockholder shall not be
considered to constitute a material commercial arrangement.

“Nominee” has the meaning set forth in Section 2(a)(i).

“Observation Election” has the meaning set forth in Section 2(h).

 

-6-



--------------------------------------------------------------------------------

“Other Nomination Agreements” means the nomination agreements between the
Company and (i) Barclays or its affiliates, (ii) Oak Hill Advisors, L.P. or its
affiliates and (iii) Capital Research and Management Company or its affiliates,
TCW Asset Management Company or its affiliates, TD Asset Management Inc. or its
affiliates, and Lord, Abbett & Co. LLC or its affiliates, each entered into on
the date hereof.

“Outstanding Equity” means, at any time, the issued and outstanding Common Stock
of the Company (assuming the conversion of all outstanding shares of Preferred
Stock).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Preferred Stock” means the Company’s 7% Cumulative Participating Convertible
Preferred Stock, par value $0.001 per share, of the Company.

“Reinstatement Notice” has the meaning set forth in Section 2(d).

“Rights Offering” has the meaning assigned thereto in the Commitment Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securities Laws” means the Securities Act and the Exchange Act, and the rules
promulgated thereunder.

“Specified Nominee” means a Nominee who is not either an employee or an
accounting, tax, or legal consultant of the Stockholder or any of its Affiliates
or OHorizons LLC.

“Stockholder” has the meaning set forth in the preamble.

“Termination Event” has the meaning set forth in Section 2(d).

“Termination Notice” has the meaning set forth in Section 2(d).

“Transfer” means any sale, transfer, assignment or other disposition of (whether
with or without consideration and whether voluntary or involuntary or by
operation of law) of Common Stock and/or Preferred Stock.

Section 7. No Assignment; Benefit of Parties; No Transfer. No party may assign
this Agreement or any of its rights or obligations hereunder and any assignment
hereof will be null and void except that the Stockholder may assign this
Agreement to an Affiliate. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and assigns
for the uses and purposes set forth and referred to herein. Except as explicitly
set forth herein, nothing contained in this Agreement shall confer or is
intended to confer on any third party or entity that is not a party to this
Agreement any rights under this Agreement.

 

-7-



--------------------------------------------------------------------------------

Section 8. Remedies. The Company and the Stockholder shall be entitled to
enforce their rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in their favor. The parties hereto agree and acknowledge
that a breach of this Agreement would cause irreparable harm and money damages
would not be an adequate remedy for any such breach and that, in addition to
other rights and remedies hereunder, the Company and the Stockholder shall be
entitled to specific performance and/or injunctive or other equitable relief
(without posting a bond or other security) from any court of law or equity of
competent jurisdiction in order to enforce or prevent any violation of the
provisions of this Agreement.

Section 9. Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid, return receipt requested) or sent by reputable overnight
courier service (charges prepaid) to the Company at the addresses set forth
below and to the Stockholder at the addresses set forth below. Notices shall be
deemed to have been given hereunder when delivered personally, three days after
deposit in the U.S. mail and one day after deposit with a reputable overnight
courier service.

 

The Company’s address is:    Cooper-Standard Holdings Inc.    39550 Orchard Hill
Place Drive    Novi, Michigan 48375   

Attention:

   General Counsel    Facsimile:    (248) 596-6535 with copies to:   

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

  

Attention:

   David L. Shaw   

Facsimile:

  

(212) 859-4000

The Stockholder’s address is:   

Silver Point Capital, L.P.

  

Two Greenwich Plaza, 1st Floor

  

Greenwich, CT 06830

  

Attention:

  

Jeffrey M. Forlizzi

  

Facsimile:

  

(203) 542-4100

with copies to:

  

Davis Polk & Wardwell LLP

  

450 Lexington Avenue

  

New York, New York 10017

  

Attention:

  

Christopher Mayer

     

Timothy Graulich

  

Fax: (212) 701-5800

Section 10. Adjustments. If, and as often as, there are any changes in the
Common Stock or Preferred Stock by way of stock split, stock dividend,
combination or reclassification, or through merger, consolidation,
reorganization, recapitalization or sale, or by any other means, appropriate
adjustment shall be made in the provisions of this Agreement, as may be
required, so that the rights, privileges, duties and obligations hereunder shall
continue as so changed.

 

-8-



--------------------------------------------------------------------------------

Section 11. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

Section 12. No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon, or give to, any
person or entity other than the parties hereto and their respective successors
and assigns, except as set forth in Section 2(g) and Section 3(d), any remedy or
claim under or by reason of this Agreement or any terms, covenants or conditions
hereof, and all of the terms, covenants, conditions, promises and agreements
contained in this Agreement shall be for the sole and exclusive benefit of the
parties hereto and their respective successors and assigns.

Section 13. Further Assurances. Each of the parties hereby agrees that it will
hereafter execute and deliver any further document, agreement, instruments of
assignment, transfer or conveyance as may be necessary or desirable to
effectuate the purposes hereof.

Section 14. Counterparts. This Agreement may be executed in one or more
counterparts, and may be delivered by means of facsimile or electronic
transmission in portable document format, each of which shall be deemed to be an
original and shall be binding upon the party who executed the same, but all of
such counterparts shall constitute the same agreement.

Section 15. Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforceability of this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

Section 16. Mutual Waiver of Jury Trial. The parties hereto hereby irrevocably
waive any and all rights to trial by jury in any legal proceeding arising out of
or related to this Agreement. Any action or proceeding whatsoever between the
parties hereto relating to this Agreement shall be tried in a court of competent
jurisdiction by a judge sitting without a jury.

Section 17. Complete Agreement; Inconsistent Agreements. This Agreement
represents the complete agreement between the parties hereto as to all matters
covered hereby, and supersedes any prior agreements or understandings between
the parties.

Section 18. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

-9-



--------------------------------------------------------------------------------

Section 19. Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or the Stockholder unless such modification is
approved in writing, in the case of an amendment, by the Company and the
Stockholder, and in the case of a waiver, by each party against whom the waiver
is to be effective. The failure of any party to enforce any of the provisions of
this Agreement shall in no way be construed as a waiver of such provisions and
shall not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

[SIGNATURE PAGES FOLLOW]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Company:

COOPER-STANDARD HOLDINGS INC.

By:  

/s/ Timothy W. Hefferon

Name:  

Timothy W. Hefferon

Title:  

V.P., General Counsel & Secretary

Cooper-Standard Holdings Inc.

Signature Page to Director Nomination Agreement

 



--------------------------------------------------------------------------------

 

Stockholder:

SILVER POINT CAPITAL, L.P., on

behalf of its affiliates and related funds

By:  

/s/ Michael A. Gatto

Name:  

Michael A. Gatto

Title:  

Authorized Signatory

Cooper-Standard Holdings Inc.

Signature Page to Director Nomination Agreement

 



--------------------------------------------------------------------------------

BARCLAYS CAPITAL, INC., solely for

the purposes of Section 2(a)(i)

By:  

/s/ Jeff Psaki

Name:  

Jeff Psaki

Title:  

Managing Director

Cooper-Standard Holdings Inc.

Signature Page to Director Nomination Agreement